EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with Vaidehi Bachoti, Registration No. L1318, on June 8th, 2022 to obviate any potential 35 USC 112 issues, and to put the claims in condition for allowance.
	The application has been amended as follows:
	IN THE CLAIMS
4.	Please amend claims 1, 4, 6, 7 and 9 as follows:
	Claim 1 (Currently Amended),
		At lines 11  and 13, replace “processing device” with “processor”.
	Claim 4 (Currently Amended),
		At line 2, replace “processing device” with “processor”.
	Claim 6 (Currently Amended),
		At line 2, replace “processing device” with “processor”.
	Claim 7 (Currently Amended),
		At line 2, replace “processing device” with “processor”.
	Claim 9 (Currently Amended),
		At line 2, replace “processing device” with “processor”.
Reasons for Allowance
5.	Examiner has reviewed and considered Applicant’s modifications as indicated in current Examiner’s amendment of 06/08/2022 and claims 1-20 are now in condition for allowance.
	The following is an Examiner’s statement of reasons for allowance.
Art of record, Hsieh, Velic, or Pisoni, does not teach and/or fairly suggest at least a system for:
“presenting, on a display device of a user device, a graphical representation comprising mapped mutation in hyper parameters between the first plurality of hyper parameters of a first image processing model and a second plurality of hyper parameters associated with the second image processing model wherein the system utilized at least one hosted model versioning system repository comprising one or more image processing models stored thereon and is configured for versioning machine-learning neural-network based image processing models and identifying and tracking mutations in hyper parameters amongst versions of image processing models which are configured for 
hierarchical processing of temporal image data via at least one convolutional neural network; a first user input and second user input is associated with check-out of a first and second image processing model from the at least one hosted model versioning system repository, wherein the first and second image processing model is associated with a first and second of a plurality of hyper parameters associated with a plurality of first and second convolutional neural network layers, a first  and second activation function, number of first and second neurons in the plurality of first and second convolutional neural network layers, first  and second loss functions, first  and second regularization component and first and second learning rate component of the first image processing model; then map the mutations in hyper parameters between the first plurality of hyper parameters of the first image processing model and the second plurality of hyper parameters associated with the second image processing model and display such mapping” and recite in such a manner in each of independent claims 1, 10, and 18.
	Therefore, all pending claims 1-20 are in condition for allowance.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany  the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVRAL E BODDEN whose telephone number is (571)272-3455.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193